TERRELL, Justice.
Pursuant to Article XI, Integration Rule of The Florida Bar, an amended complaint was filed against respondent charging him with unprofessional conduct as an attorney at law, in that he did (1) On August 8, 1952, appropriate to his own use the sum of $500 the property of his client, and (2) that he did on May 26, 1952, appropriate to his own use the sum of $7,500, the property of another client, that he was indicted, tried and convicted for grand larceny in Pinellas County, Florida, on both charges and was sentenced to serve a term of five years in the State Penitentiary in each case, the sentences to run concurrently.
A referee was appointed, respondent was served with notice of the complaint; he entered a- plea of guilty to each of the charges and filed no responsive pleading to the complaint. Evidence was taken which consisted mainly of the record of his indictment, trial, and conviction for grand larceny. He offered no evidence in his defense but did request an opportunity to produce testimony of extenuating circumstances which was denied for absence of any reasonable excuse for not having such testimony at the trial.
The referee found respondent guilty of “acts which by the law of Florida constituted felonies” and recommended that he be disbarred. The Board of Governors of the Florida Bar approved the report and recommendation of the referee and recommend to this Court that an order be entered disbarring respondent, Wilson R. Caffee from the practice of law in the State of Florida. The record in the cause has been certified to this Court.
The record, the report and recommendation of the referee and the Board of Governors of the Florida Bar have been considered and we think it shows that respondent has been guilty of such conduct as disqualifies him to practice law. Every element showing ground for disqualification as pointed out in State of Florida ex rel. Florida Bar v. Murrell, Fla., 74 So.2d 221, is present in the instant case.
*230It is accordingly the' judgment of this Court that respondent, Wilson R. Caffee, was regularly charged, tried and found guilty of unprofessional conduct as an attorney, that he should be and is hereby disbarred from the practice of law in this State.
ROBERTS, C. J., and THOMAS, SE-BRING, HOBSON, MATHEWS and DREW, JJ., concur.